

Exhibit 10.15


TERMS AND CONDITIONS OF SUBSCRIPTION


The following sets forth the terms and conditions for the purchase by investors
(each, an “Investor”) of shares of Series B Convertible Preferred Stock, no par
value per share (each, a “Share” and collectively, the “Shares”) of Cyber
Merchants Exchange, Inc., a California corporation (the “Company”), having the
rights, privileges, powers and restrictions set forth in the Certificate of
Determination of Rights, Preferences, Privileges and Restrictions (“Certificate
of Determination”) attached as Exhibit F to the Confidential Private Placement
Memorandum, dated July 10, 2006, as amended or supplemented from time to time
(the “Memorandum”), and warrants to purchase common stock, no par value per
share, of the Company (“Common Stock”), pursuant to a purchase warrant in
substantially the form attached to the Memorandum as Exhibit H (“Warrants”). The
Shares, the Warrants and the Common Stock issuable upon conversion or exercise
thereof are collectively referred to herein as the “Securities.”


1.  Purchase and Sale of the Shares and Warrants. Subject to the terms and
conditions set forth herein, the Investor agrees to purchase at the Closing (as
defined below), and the Company agrees to sell and issue to such Investor, in
the manner set forth in Section 2 hereof, the number of Shares set forth on the
signature page to the Subscription Agreement to which these Terms and Conditions
of Subscription are a part (the “Subscription Agreement”) for a purchase price
of $7.00 per Share (the aggregate purchase price for such Shares being referred
to herein as the “Purchase Price”). Concurrent with the issuance of the Shares
to the Investor at the Closing, the Company will issue Warrants to purchase such
number of shares of Common Stock as is equal to the number of shares of Common
Stock issuable upon conversion of the Shares purchased hereunder. The Shares and
Warrants are offered for sale in a private placement in accordance with the
terms set forth in the Memorandum, which has been delivered to the Investor. The
Shares and the Warrants shall have the terms as set forth herein and in Exhibit
F and Exhibit H, respectively, of the Memorandum.


2.  Terms of Purchase and Sale of the Shares. The closing of the transactions
contemplated hereby (the “Closing”) shall take place on or before the fifth full
business day after the Notice Date (as such term is defined in the Placement
Agreement, dated as of July 7, 2006 (the “Placement Agreement”), by and among
the Company, as assignee of InfoSmart Group Limited (“InfoSmart”), Keating
Securities, LLC (the “Lead Placement Agent”) and Axiom Capital Management, Inc.
(together with the Lead Placement Agent, the “Placement Agents”), at the offices
of the Lead Placement Agent, or at such other time and place as the Company and
the Placement Agents may agree upon. Contemporaneously with the delivery of the
Subscription Agreement, the Investor shall deliver to Steele State Street Bank
(the “Escrow Agent”) the Purchase Price by wire transfer of immediately
available funds pursuant to wire transfer instructions provided to the Investor
in the Subscription Agreement. The minimum subscription amount for the Shares is
$25,000; however, the Company may accept subscriptions for less than $25,000 in
its sole discretion. At the Closing, the Escrow Agent shall deliver to the
Company the Purchase Price by wire transfer of immediately available funds
pursuant to wire transfer instructions given to the Escrow Agent by the Company
and the Lead Placement Agent. As soon as reasonably practicable following the
Closing, the Company shall deliver to each Investor the duly executed purchase
warrant evidencing the Warrants and a certificate evidencing the Shares, each
registered in the name of the Investor. Notwithstanding the foregoing, the
obligations of the Company and the Investor are subject to the Company’s receipt
of aggregate subscriptions for a minimum of $7,000,000 in aggregate gross
proceeds for the Shares on or prior to September 30, 2006 (or such closing date
as may be agreed by the Company and the Placement Agent), which date may be
extended by the Company and the Placement Agent pursuant to the terms of the
Placement Agreement.



--------------------------------------------------------------------------------


3.  Representations and Warranties of the Company. In order to induce the
Investor to enter into the Subscription Agreement, the Company represents and
warrants to the Investor the following:


(a)  Authority. The Company is a corporation duly organized, validly existing,
and in good standing under the laws of the State of California, and has all
requisite right, power, and authority to execute, deliver and perform the
Subscription Agreement other than, with respect to the issuance of the shares of
Common Stock issuable upon conversion of the Shares (the “Conversion Shares”)
and upon exercise of the Warrants (“Warrant Shares”), the approval by the
Company’s stockholders and the filing of the Articles Amendment (as defined in
Section 8(a)), which will be completed after the Closing, to increase the number
of authorized shares of Common Stock so that the Company has a sufficient number
of authorized and unissued shares of Common Stock to permit the conversion and
exercise of all outstanding Shares and Warrants.


(b)  Subsidiary. Except as disclosed in Schedule 3(a), as of the Closing, the
Company has no direct or indirect subsidiaries (the “Subsidiaries”). Except as
disclosed in Schedule 3(a), the Company owns (or will own upon completion of the
Exchange (as defined in Section 9(a)), directly or indirectly, all of the
capital stock of the Subsidiaries free and clear of any and all liens, and all
the issued and outstanding shares of capital stock of the Subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights.


(c)  Enforceability. The execution, delivery, and performance of the
Subscription Agreement by the Company have been duly authorized by all requisite
corporate action. The Subscription Agreement has been duly executed and
delivered by the Company, and, upon its execution by the Investor, shall
constitute the legal, valid, and binding obligation of the Company, enforceable
in accordance with its terms, except to the extent that its enforceability is
limited by bankruptcy, insolvency, reorganization, or other laws relating to or
affecting the enforcement of creditors’ rights generally and by general
principles of equity.


(d)  No Violations. The execution, delivery, and performance of the Subscription
Agreement by the Company do not and will not violate or conflict with any
provision of the Company’s Articles of Incorporation or Bylaws and do not and
will not, with or without the passage of time or the giving of notice, result in
the breach of, or constitute a default, cause the acceleration of performance,
or require any consent under (except such consents as have been obtained as of
the date hereof), or result in the creation of any lien, charge or encumbrance
upon any property or assets of the Company pursuant to, any material instrument
or agreement to which the Company is a party or by which the Company or its
properties are bound, except such consents as have been obtained as of the date
hereof.


(e)  Capitalization. The authorized capital stock of the Company consists of:
(i) 40,000,000 shares of Common Stock and (ii) 10,000,000 shares of preferred
stock, no par value per share (“Preferred Stock”). Prior to the closing of the
transactions under the Exchange Agreement, 1,200,000 shares of Preferred Stock
will be designated as Series A Convertible Preferred Stock (“Series A Preferred
Stock”) and 1,800,000 shares of Preferred Stock will be designated as Series B
Convertible Preferred Stock (“Series B Preferred Stock”). Following the closing
of the transactions under the Exchange Agreement, and immediately prior to the
Closing of the transactions contemplated herein, the Company will have: (i)
12,619,040 shares of Common Stock issued and outstanding, and (ii) 1,000,000
shares of Series A Preferred Stock issued and outstanding, which will be
convertible into 116,721,360 shares of Common Stock, based on a conversion rate
of 116.721360 shares of Common Stock for each share of Series A Preferred Stock.
Upon issuance in accordance with the terms of this Agreement against payment of
the Purchase Price therefore, and assuming the accuracy of the representations
and warranties of the Investor and all other purchasers of the Securities in the
offering contemplated by the Placement Agreement, the Securities will be issued
in accordance with a valid exemption from the registration or qualification
provisions of the Securities Act of 1933, as amended (the “Securities Act”), and
any applicable state securities laws (the “State Acts”). Subject to the approval
of the increase in authorized shares of Common Stock and the filing of an
amendment to the Company’s Articles of Incorporation in connection therewith (to
be filed by the Company following Stockholder Approval and mailing of the Proxy
Statement or Information Statement as described in Section 8, each of which will
occur after the Closing), the Conversion Shares and Warrant Shares have been
duly authorized, and upon issuance of the Conversion Shares upon proper
conversion of the Shares, and upon issuance of the Warrant Shares upon exercise
of the Warrants, in accordance with their respective terms following the filing
of the Articles Amendment (as defined in Section 8(a)), in accordance with the
terms thereof, the Conversion Shares and Warrant Shares will be validly issued,
fully paid, and non-assessable.


2

--------------------------------------------------------------------------------


(f)  Exchange Act Filing. During the twelve (12) calendar months immediately
preceding the date of the Subscription Agreement, all reports and statements
required to be filed by the Company with the Securities and Exchange Commission
(“SEC”) under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations thereunder, have been timely filed. Such
filings, together with all documents incorporated by reference therein, are
referred to as “Exchange Act Documents.” Each Exchange Act Document, as amended,
conformed in all material respects to the requirements of the Exchange Act and
the rules and regulations thereunder, and no Exchange Act Document, as amended,
at the time each such document was filed, included any untrue statement of a
material fact or omitted to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.


(g)    Financial Statements. The audited financial statements, together with the
related notes, of InfoSmart and its subsidiaries (on a consolidated basis) for
the fiscal years ended December 31, 2005 and December 31, 2004, and the
unaudited financial statements, together with the related notes, of InfoSmart
and its subsidiaries (on a consolidated basis) for the three-month period ended
March 31, 2006, copies of which have been provided to the Investor as part of
the Memorandum (the “Financial Statements”), fairly present in all material
respects, on the basis stated therein and on the date thereof, the financial
position of InfoSmart at the respective dates therein specified and its results
of operations and cash flows for the periods then ended, except that the
unaudited financial statements are subject to normal adjustments which are not
expected to have a Material Adverse Effect (as defined in Section 3(h) below) on
InfoSmart or its subsidiaries. The Financial Statements have been prepared in
accord-ance with general-ly accepted accounting principles in the United States
applied on a consistent basis. The audited Financial Statements have been
audited in accordance with the standards of the U.S. Public Company Accounting
Oversight Board (“PCAOB”), except as expressly noted therein. The unaudited
Financial Statements have been reviewed by an independent accountant registered
with the PCAOB.


(h)     No Material Liabilities. Except for liabilities or obligations not
individually in excess of $25,000 or in the aggregate in excess of $100,000, and
as set forth on Schedule 3(h), since February 28, 2006, with respect to the
Company, and since March 31, 2006, with respect to InfoSmart, the Company and
its Subsidiaries (including InfoSmart) have not incurred any material
liabilities or obligations, direct or contingent, except in the ordinary course
of business and except for liabilities or obligations reflected or reserved
against on their balance sheets as of February 28, 2006, with respect to the
Company, and March 31, 2006, with respect to InfoSmart and its Subsidiaries, and
there has not been any change, or to the knowledge of the Company, development
or effect (individually or in the aggregate) that is or is reasonably likely to
be, materially adverse to the condition (financial or otherwise), business,
prospects, or results of operations of the Company and its Subsidiaries
considered as a whole (a “Material Adverse Effect”) or any change in the capital
or material increase in the long-term debt of the Company, nor has the Company
declared, paid, or made any dividend or distribution of any kind on its capital
stock.


3

--------------------------------------------------------------------------------


(i)     No Disputes Against the Company. Except as disclosed in the Exchange Act
Documents or the Memorandum or as set forth set forth on Schedule 3(i), there is
no material pending or, to the knowledge of the Company, threatened (a) action,
suit, claim, proceeding, or investigation against the Company or its
Subsidiaries, at law or in equity, or before or by any Federal, state,
municipal, or other governmental department, commission, board, bureau, agency
or instrumentality, domestic or foreign, (b) arbitration proceeding against the
Company or its Subsidiaries, (c) governmental inquiry against the Company or its
Subsidiaries, or (d) any action or suit by or on behalf of the Company or its
Subsidiaries pending or threatened against others.


(j)     Approvals. Other than (A) the approval of the increase in the number of
shares of authorized Common Stock and the filing of the Articles Amendment in
connection therewith (to be filed by the Company following Stockholder Approval
and/or mailing of the Proxy Statement or Information Statement as described in
Section 8) and (B) the filing of the Certificate of Determination, which the
Company undertakes to file with the California Secretary of State prior to the
Closing, (i) the execution, delivery, and performance by the Company of the
Subscription Agreement (including the Registration Rights Agreement (as
hereinafter defined)), (ii) the offer and sale of the Shares and Warrants, and
(iii) the issuance of the Conversion Shares upon due conversion of the Shares
and the Warrant Shares upon due exercise of the Warrants require no consent of,
action by or in respect of, or filing with, any person, governmental body,
agency, or official other than those consents that have been obtained and
filings that have been made pursuant to applicable state securities laws and
post-sale filings pursuant to applicable state and federal securities laws,
which the Company undertakes to file within the applicable time period.


(k)     Compliance. Except as set forth in the Memorandum or on Schedule 3(k),
neither the Company nor any Subsidiary (i) is in default under or in violation
of (and no event has occurred that has not been waived that, with notice or
lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement, or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) is in violation of any order of any
court, arbitrator, or governmental body, or (iii) is or has been in violation of
any statute, rule, or regulation of any governmental authority, including
without limitation all foreign, federal, state, and local laws relating to
taxes, environmental protection, occupational health and safety, product quality
and safety and employment and labor matters, except in each case as could not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect. The Company is in compliance with the applicable
requirements of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations thereunder, except where such noncompliance could not have or
reasonably be expected to result in a Material Adverse Effect.


4

--------------------------------------------------------------------------------


(l)     Patents and Trademarks. To its knowledge, the Company and the
Subsidiaries have, or have rights to use, all patents, patent applications,
trademarks, trademark applications, service marks, trade names, copyrights,
licenses, and other similar rights that are necessary or material for use in
connection with their respective businesses as described in the Exchange Act
Documents and which the failure to so have could, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse Effect
(collectively, the “Intellectual Property Rights”). Neither the Company nor any
Subsidiary has received a written notice that the Intellectual Property Rights
used by the Company violates or infringes upon the rights of any person. Except
as set forth in the Exchange Act Documents, to the knowledge of the Company, all
such Intellectual Property Rights are enforceable and there is no existing
infringement by another person of any of the Intellectual Property Rights,
except where such infringement could not have or reasonably be expected to
result in a Material Adverse Effect.


(m)     Transactions With Affiliates and Employees. Except as set forth in the
Exchange Act Documents or the Memorandum or as set forth on Schedule 3(m), none
of the officers or directors of the Company and, to the knowledge of the
Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers, and directors), including any contract, agreement, or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director, or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee, or partner.


(n)     Internal Accounting Controls. The Company and its Subsidiaries maintain
a system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in Exchange Act rules 13a-14 and 15d-14) for
the Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company, including its Subsidiaries, is
made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s Form 10-KSB or 10-QSB, as
the case may be, is being prepared. The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures as of a
date within 90 days prior to the filing date of the Form 10-QSB for the
Company’s most recently ended fiscal quarter (such date, the “Evaluation Date”).
The Company presented in its most recently filed Form 10-KSB or Form 10-QSB the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date.
Since the Evaluation Date, there have been no significant changes in the
Company’s internal controls (as such term is defined in Item 307(b) of
Regulation S-B under the Exchange Act) or, to the Company’s knowledge, in other
factors that could significantly affect the Company’s internal controls.


5

--------------------------------------------------------------------------------


(o)     Solvency. Based on the financial condition of the Company and its
Subsidiaries (on a consolidated basis) as of the Closing Date (and assuming that
the Closing shall have occurred), (i) the fair saleable value of its
consolidated assets exceeds the amount that will be required to be paid on or in
respect of its consolidated existing debts and other liabilities (including
known contingent liabilities) as they mature; (ii) the consolidated assets do
not constitute unreasonably small capital to carry on the businesses of the
Company and its Subsidiaries for the current fiscal year as now conducted and as
proposed to be conducted including its capital needs taking into account the
particular capital requirements of the businesses conducted by the Company and
its Subsidiaries, and projected capital requirements and capital availability
thereof; and (iii) the current cash flow of the Company and its Subsidiaries,
together with the proceeds the Company and its Subsidiaries would receive, were
it to liquidate all of their assets, after taking into account all anticipated
uses of the cash, would be sufficient to pay all amounts on or in respect of its
consolidated debt when such amounts are required to be paid. The Company and its
Subsidiaries do not intend to incur debts beyond their ability to pay such debts
as they mature (taking into account the timing and amounts of cash to be payable
on or in respect of such debt).


(p)     Certain Fees. Except as may be due to the Placement Agent from the
Company and/or its Subsidiaries, no brokerage or finder’s fees or commissions
are or will be payable by the Company or its Subsidiaries to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank, or other person with respect to the transactions contemplated herein. The
Investor shall have no obligation with respect to any Placement Agent fees or
with respect to any claims (other than such fees or commissions owed by an
Investor pursuant to written agreements executed by the Investor which fees or
commissions shall be the sole responsibility of such Investor) made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated herein.


(q)     Certain Registration Matters. Assuming the accuracy of the Investor’s
representations and warranties set forth in Section 5, no registration under the
Securities Act is required for the offer and sale of the Shares and Warrants by
the Company to the Investor hereunder.


(r)     Listing and Maintenance Requirements. The Company is, and has no reason
to believe that it will not in the foreseeable future continue to be, in
compliance with the maintenance requirements for continued quotation of the
Common Stock on the NASD’s OTC Bulletin Board.


(s)     Investment Company. The Company is not, and is not an “affiliate” of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.


(t)     No Additional Agreements. The Company does not have any agreement or
understanding with any Investor with respect to the transactions contemplated by
the Subscription Agreement, including the Registration Rights Agreement, on
terms that differ from those set forth herein and in the Registration Rights
Agreement.


(u)     Disclosure. All disclosure provided to the Investor regarding the
Company and its Subsidiaries, their businesses and the transactions contemplated
hereby, furnished by or on behalf of the Company and its Subsidiaries (including
the Company’s representations and warranties set forth herein) are true and
correct and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.


6

--------------------------------------------------------------------------------


4.  Reserved.


5.  Representations and Warranties of the Investor. In order to induce the
Company to enter into the Subscription Agreement, the Investor represents and
warrants to the Company the following:


(a)  Authority. If a corporation, partnership, limited partnership, limited
liability company, or other form of entity, the Investor is duly organized or
formed, as the case may be, validly existing, and in good standing under the
laws of its jurisdiction of organization or formation, as the case may be. The
Investor has all requisite individual or entity right, power, and authority to
execute, deliver, and perform the Subscription Agreement (including the
Registration Rights Agreement).


(b)  Enforceability. The execution, delivery, and performance of the
Subscription Agreement by the Investor have been duly authorized by all
requisite partnership or corporate action, as the case may be. The Subscription
Agreement has been duly executed and delivered by the Investor, and, upon its
execution by the Company, shall constitute the legal, valid, and binding
obligation of the Investor, enforceable in accordance with its terms, except to
the extent that its enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium, or other laws relating to or affecting the
enforcement of creditors’ rights generally and by general principles of equity.


(c)  No Violations. The execution, delivery, and performance of the Subscription
Agreement by the Investor do not and will not, with or without the passage of
time or the giving of notice, result in the breach of, or constitute a default,
cause the acceleration of performance, or require any consent under, or result
in the creation of any lien, charge or encumbrance upon any property or assets
of the Investor pursuant to, any material instrument or agreement to which the
Investor is a party or by which the Investor or its properties may be bound or
affected, and, do not or will not violate or conflict with any provision of the
articles of incorporation or bylaws, partnership agreement, operating agreement,
trust agreement, or similar organizational or governing document of the
Investor, as applicable.


(d)  Knowledge of Investment and its Risks. The Investor has knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of Investor’s investment in the Shares and Warrants. The
Investor is an investor in securities of companies in the same stage as the
Company and acknowledges that the Investor is able to fend for itself and bear
the economic risk of the Investor’s investment, including the complete loss
thereof. Investor has a preexisting personal or business relationship with the
Company or one or more of its officers, directors or other persons in control of
the Company, or Investor has such knowledge and experience in financial or
business matters that it is capable of evaluating the merits and risks of the
investment in the Shares and the Warrants. If an entity, the Investor has not
been organized for the purpose of acquiring the Securities. The Investor
understands that an investment in the Company represents a high degree of risk
and there is no assurance that the Company’s business or operations will be
successful. The Investor has considered carefully the risks attendant to an
investment in the Company, and that, as a consequence of such risks, the
Investor could lose Investor’s entire investment in the Company.


7

--------------------------------------------------------------------------------


(e)  Investment Intent. The Investor hereby represents and warrants that (i) the
Shares and Warrants are being acquired for investment for the Investor’s own
account, and not as a nominee or agent and not with a view to the resale or
distribution of all or any part of the Shares or Warrants, and the Investor has
no present intention of selling, granting any participation in, or otherwise
distributing any of the Shares or Warrants within the meaning of the Securities
Act, (ii) the Shares and Warrants are being acquired in the ordinary course of
the Investor’s business, and (iii) the Investor does not have any contracts,
understandings, agreements, or arrangements, directly or indirectly, with any
person and/or entity to distribute, sell, transfer, or grant participations to
such person and/or entity with respect to, any of the Shares or Warrants. The
Investor is not purchasing the Shares and Warrants as a result of any
advertisement, article, notice or other communication regarding the Shares or
Warrants published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.


(f)  Investor Status. The Investor is an “accredited investor” as that term is
defined by Rule 501 of Regulation D promulgated under the Securities Act and the
information provided by the Investor in the Investor’s Questionnaire included in
the Subscription Agreement, is truthful, accurate, and complete. The Investor is
not registered as a broker-dealer under Section 15 of the Exchange Act.


(g)  Disclosure. The Investor has reviewed information provided by the Company
in connection with the decision to purchase the Shares and Warrants, consisting
of the Company’s publicly available filings with the SEC, the Memorandum, the
Financial Statements and the information contained therein. The Company has
provided the Investor with all the information that the Investor has requested
in connection with the decision to purchase the Shares and Warrants. The
Investor further represents that the Investor has had an opportunity to ask
questions and receive answers from the Company regarding the business,
properties, prospects, and financial condition of the Company. All such
questions have been answered to the full satisfaction of the Investor. Neither
such inquiries nor any other investigation conducted by or on behalf of the
Investor or its representatives or counsel shall modify, amend, or affect the
Investor’s right to rely on the truth, accuracy, and completeness of the
disclosure materials and the Company’s representations and warranties contained
herein.


(h)  No Registration. The Investor understands that Investor may be required to
bear the economic risk of Investor’s investment in the Company for an indefinite
period of time. The Investor further understands that (i) neither the offering
nor the sale of the Shares and Warrants has been registered under the Securities
Act or any applicable State Acts in reliance upon exemptions from the
registration requirements of such laws, (ii) the Shares, the Warrants, the
Conversion Shares and the Warrant Shares (collectively, the “Securities”) must
be held by he, she or it indefinitely unless the sale or transfer thereof is
subsequently registered under the Securities Act and any applicable State Acts,
or an exemption from such registration requirements is available, (iii) except
as set forth in the Registration Rights Agreement, the Company is under no
obligation to register any of the Securities on the Investor’s behalf or to
assist the Investor in complying with any exemption from registration, and
(iv) the Company will rely upon the representations and warranties made by the
Investor herein in order to establish such exemptions from the registration
requirements of the Securities Act and any applicable State Acts.


(i)  Transfer Restrictions. The Investor will not transfer any of the Securities
unless such transfer is registered or exempt from registration under the
Securities Act and applicable State Acts, and, if requested by the Company in
the case of an exempt transaction, the Investor has furnished an opinion of
counsel reasonably satisfactory to the Company that such transfer is so exempt.
The Investor understands and agrees that (i) the instruments or certificates
evidencing the Securities will bear appropriate legends indicating such transfer
restrictions placed upon the Securities, (ii) the Company shall have no
obligation to honor transfers of any of the Securities in violation of such
transfer restrictions, and (iii) the Company shall be entitled to instruct any
transfer agent or agents for the securities of the Company to refuse to honor
such transfers.


(j)  Principal Address. The Investor’s principal residence, if an individual, or
principal executive office, if an entity, is set forth in the Subscription
Agreement.


8

--------------------------------------------------------------------------------


6.  Independent Nature of Investor’s Obligations and Rights. The obligations of
the Investor under the Subscription Agreement, including the Registration Rights
Agreement, and any other documents delivered in connection herewith and
therewith (collectively, the “Transaction Documents”) are several and not joint
with the obligations of any other purchaser of the Shares and Warrants, and the
Investor shall not be responsible in any way for the performance of the
obligations of any other purchaser of the Shares and Warrants under any
Transaction Document. The decision of the Investor to purchase the Shares and
Warrants pursuant to the Transaction Documents has been made by the Investor
independently of any other purchaser of the Shares and Warrants. Nothing
contained herein or in any Transaction Document, and no action taken by any
purchaser of the Shares and Warrants pursuant thereto, shall be deemed to
constitute such purchasers as a partnership, an association, a joint venture, or
any other kind of entity, or create a presumption that the purchasers of the
Shares and Warrants are in any way acting in concert or as a group with respect
to such obligations or the transactions contemplated by the Transaction
Document. The Investor acknowledges that no other purchaser of the Shares and
Warrants has acted as agent for the Investor in connection with making its
investment hereunder and that no other purchaser of the Shares and Warrants will
be acting as agent of the Investor in connection with monitoring its investment
in the Shares and Warrants or enforcing its rights under the Transaction
Documents. The Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of the
Subscription Agreement or out of the other Transaction Documents, and it shall
not be necessary for any other purchaser of the Shares and Warrants to be joined
as an additional party in any proceeding for such purpose.


7.  Prospectus Delivery Requirement. The Investor hereby covenants with the
Company not to make any sale of the Securities without complying with the
provisions hereof and of the Registration Rights Agreement, and without
effectively causing the prospectus delivery requirement under the Securities Act
to be satisfied (unless the Investor is selling such Securities in a transaction
not subject to the prospectus delivery requirement).


8.  Articles Amendment; Stockholder Approval.


(a) As soon as practicable following the Closing, the Company agrees that it
shall (i) prepare and file with the SEC a preliminary proxy statement (as
amended and supplemented, the “Proxy Statement”) in connection with a meeting of
its stockholders at which the stockholders will approve (“Stockholder Approval”)
an amendment to the Company’s Articles of Incorporation which will increase the
number of authorized shares of Common Stock from 40,000,000 to 300,000,000 (the
“Articles Amendment”) or (ii) after securing Stockholder Approval by written
consent, prepare and file with the SEC a preliminary information statement (as
amended and supplemented, the “Information Statement”) in connection with the
stockholder approval by written consent in lieu of a meeting of the Articles
Amendment. The Company shall use its reasonable efforts to respond to written
comments of the SEC and its staff, and, to the extent permitted by law, to cause
the Proxy Statement or the Information Statement to be mailed to the Company’s
stockholders as promptly as practicable after responding to all such comments to
the satisfaction of the SEC staff. Each Investor shall cooperate with the
Company in its preparation of the Proxy Statement or the Information Statement
or any amendment or supplement thereto and shall furnish the Company with all
information required to be included therein with respect to the Investor, this
subscription, and this offering.


9

--------------------------------------------------------------------------------


(b) Without limiting the generality of the foregoing, the Investor shall correct
as promptly as practicable any information provided by it to be used
specifically in the Proxy Statement or the Information Statement, if required by
applicable law, that shall have become false or misleading in any material
respect. The Company shall take all reasonable steps necessary to file with the
SEC and have declared effective or cleared by the SEC any amendment or
supplement to the Proxy Statement or the Information Statement so as to correct
the same and cause the Proxy Statement or the Information Statement as so
corrected to be disseminated to the stockholders of the Company, in each case to
the extent required by applicable law.


(c) As a condition to Closing, KI Equity and each of the Shareholders (as such
terms are defined in Section 9 below) shall have entered into a Voting Agreement
pursuant to which such owners agree to vote all of their shares of the Company’s
voting stock in favor of the proposal set forth in paragraph (a) above.


(d) The Company shall take all necessary steps to file the Articles Amendment as
soon as practicable following the Closing and Stockholder Approval.


9.  Exchange Agreement and Related Matters.


(a) Exchange. As a condition to Closing, InfoSmart and the Company shall have
completed the transactions under a certain exchange agreement (“Exchange
Agreement”) entered into by and among the Company, KI Equity Partners II, LLC, a
shareholder of the Company (“KI Equity”), Prime Fortune Enterprises, Ltd., the
sole shareholder of InfoSmart (“Prime Fortune”), and each of the shareholders of
Prime Fortune (the “Shareholders”). Pursuant to the Exchange Agreement, all of
the issued and outstanding shares of capital stock of Prime Fortune will be
transferred to Cyber Merchants in exchange for 1,000,000 shares of the Series A
Preferred Stock (the “Exchange”). Upon completion of the Exchange, InfoSmart
will be an indirect, wholly owned subsidiary of the Company. Upon filing of the
Articles Amendment following the Closing, each share of the Series A Preferred
Stock will automatically convert by its terms into 116.721360 shares of Common
Stock. A copy of the Exchange Agreement has been made available to the Investor.


(b) Approvals. As a condition to Closing, the board of directors of the Company,
as constituted by the Company immediately following the closing of the Exchange,
shall have approved the terms and conditions of the sale of Securities to
Investors as contemplated herein and shall have accepted the Subscription
Agreement on behalf of the Company.


(c) Covenant Not to Sue. From and after the Closing, the Investor agrees, on
behalf of itself and its officers, directors, shareholders and affiliates, that
none of the Investor or its officers, directors, shareholders and affiliates
will assert, or assist in the assertion of, any claim or action before any
federal, state, local or foreign judicial, arbitration, administrative,
executive or other type of body or tribunal against the officers, directors and
advisors of the Company in such positions prior to completion of the Exchange
and each of their respective affiliates, subsidiaries, partners, successors and
assigns and all of their respective employees, officers, directors, agents and
representatives in such positions prior to completion of the Exchange
(collectively, “Company Persons”) that is based in whole or in part on their
actions as an officer, director or advisor of the Company in such positions
prior to completion of the Exchange or by reason of their conduct in respect of
the business of the Company, unless such claim or action is based on the gross
negligence or commission of fraud. The grants of immunity set forth in this
Section: (i) are irrevocable and (ii) shall survive indefinitely, and (iii) are
binding on all successors and assigns of the Investor.


10

--------------------------------------------------------------------------------


(d) Release. The Investor hereby agrees to unconditionally and irrevocably
release, exonerate, acquit and discharge the Company Persons, from any and all
actions, causes of action, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, judgments, executions, claims,
demands, counterclaims, rights to damages and liabilities (collectively,
“Claims”), that the Investor ever had, now has, or hereafter might, can or shall
have against the Company Persons under statute, common law or otherwise, for or
by reason of any matter, cause or thing whatsoever from the beginning of the
world to, and including, the date of the consummation of the Exchange, other
than Claims that are for gross negligence or the commission of fraud as an
officer, director or advisor in their conduct of the business of the Company.


(e) Third Party Beneficiaries. The Company Persons are third-party beneficiaries
with respect to this Section 9 and may enforce the foregoing provisions as if
they were a signatory hereto.


10.  Indemnification of Investor. In addition to the indemnity provided in the
Registration Rights Agreement, the Company will indemnify and hold the Investor
and its directors, officers, shareholders, partners, employees and agents (each,
an “Investor Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs, and reasonable attorneys’ fees and
costs of investigation (collectively, “Losses”) that any such Investor Party may
suffer or incur as a result of or relating to any misrepresentation, breach, or
inaccuracy of any representation, warranty, covenant, or agreement made by the
Company in any Transaction Document. In addition to the indemnity contained
herein, the Company will reimburse each Investor Party for its reasonable legal
and other expenses (including the cost of any investigation, preparation, and
travel in connection therewith) incurred in connection therewith, as such
expenses are incurred.


11.  Registration Rights. The Investor (and certain assignees thereof) is
entitled to the benefit of such registration rights in respect of Conversion
Shares and Warrant Shares in accordance with and subject to the terms and
conditions of the Registration Rights Agreement attached to the Memorandum as
Exhibit B (“Registration Rights Agreement”), which constitutes a part of the
Subscription Agreement.


12.  Non-Public Information. Subsequent to the Closing, the Company covenants
and agrees that neither it nor any other person acting on its behalf will
provide Investor or its agents or counsel with any information that the Company
believes constitutes material non-public information, unless prior thereto
Investor shall have executed a written agreement regarding the confidentiality
and use of such information. The Company understands and confirms that Investor
shall be relying on the foregoing representations in effecting transactions in
securities of the Company.


11

--------------------------------------------------------------------------------


13.  Further Assurances. The parties hereto will, upon reasonable request,
execute and deliver all such further assignments, endorsements and other
documents as may be necessary in order to perfect the purchase by the Investor
of the Shares and Warrants.


14.  Entire Agreement; No Oral Modification. The Subscription Agreement,
including the Registration Rights Agreement, contains the entire agreement among
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings with respect thereto and may not be amended
or modified except in a writing signed by both of the parties hereto, or, with
respect to rights set forth in the Registration Rights Agreement, pursuant to
the provisions of the Registration Rights Agreement.


15.  Binding Effect; Benefits. The Subscription Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
successors and assigns; provided, that, nothing in the Subscription Agreement,
expressed or implied, is intended to confer on any other person other than the
parties hereto, or their respective heirs, successors or assigns, any rights,
remedies, obligations or liabilities under or by reason of the Subscription
Agreement; and provided further, that, the assignment of rights under the
Registration Rights Agreement shall be governed by the terms of the Registration
Rights Agreement.


16.  Counterparts. The Subscription Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument. The execution of the
Subscription Agreement may be evidenced by facsimile or electronic signature,
and such signature shall for all purposes be treated as an original signature of
such party.


17.  Governing Law. The Subscription Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the United States of
America and the State of California, both substantive and remedial. Any judicial
proceeding brought against either of the parties to the Subscription Agreement
or any dispute arising out of the Subscription Agreement or any matter related
hereto shall be brought in the courts of the State of California, or in the
United States District Court located in Los Angeles, California and, by its
execution and delivery of the Subscription Agreement, each party to the
Subscription Agreement accepts the jurisdiction of such courts.


18.  Prevailing Parties. In any action or proceeding brought to enforce any
provision of the Subscription Agreement, or where any provision hereof is
validly asserted as a defense, the prevailing party shall be entitled to receive
and the nonprevailing party shall pay upon demand reasonable attorneys’ fees in
addition to any other remedy.


19.  Headings. The section headings herein are included for convenience only and
are not to be deemed a part hereof.


20.  Survival. All representations, warranties and covenants contained herein
shall survive (i) the acceptance of the subscription by the Company, (ii)
changes in the transactions, documents and instruments described in the
Memorandum and (iii) the death or disability of the Investor.


21.  Legends. Each certificate representing Shares and the Warrants sold
pursuant to the Subscription Agreement will be imprinted with a legend in
substantially the following form:


12

--------------------------------------------------------------------------------


“This security has been acquired for investment and has not been registered
under the Securities Act of 1933, as amended (the “Act”), or applicable state
securities or “blue sky” laws. This security may not be sold, pledged, assigned
or otherwise transferred nor will any assignee, pledgee, vendee, transferee,
endorsee thereof be recognized by the issuer as having acquired such securities
for any purpose unless (i) a registration statement under the Act with respect
to such security shall then be in effect and such transfer has been qualified
under all applicable state securities or “blue sky” laws or (ii) an exemption
therefrom shall be available under the Act and such laws, supported by an
opinion of counsel that such registration is not required, which opinion and
counsel are reasonably satisfactory to the Company and its counsel.”


22. Variable Securities; Dilutive Issuances. For so long as any Shares or
Warrants remain outstanding, the Company shall not, in any manner, issue or sell
any rights, warrants or options ("Common Stock Equivalents") to subscribe for or
purchase Common Stock, or directly or indirectly convertible into or
exchangeable or exercisable for Common Stock, at a price which varies or may
vary with the market price of the Common Stock, including by way of one or more
reset(s) to any fixed price unless the conversion, exchange or exercise price of
any such security cannot be less than the then applicable Conversion Price (as
defined in the Shares) with respect to the  Common Stock, into which any Share
is convertible or exchangeable or the then applicable Exercise Price (as defined
in the Warrants) with respect to the Common Stock into which any Warrant is
exercisable. For so long as any Warrants or Shares remain outstanding the
Company shall not, in any manner, enter into or affect any issuances of
additional shares of Common Stock or Common Stock Equivalents less than a price
equal to the Conversion Price or Exercise Price immediately in effect prior to
such issuance (as adjusted hereunder to such date) (a "Dilutive Issuances") if
the effect of such such Dilutive Issuance is to cause the Company to be required
to issue upon conversion or exchange of any Share or exercise of any Warrant any
shares of Common Stock in excess of that number of Common Stock which the
Company may issue upon conversion of the Shares and exercise of the Warrants
without breaching the Company's obligations under the rules and regulations of
the principal market in which the Common Stock is listed.
 
 
13

--------------------------------------------------------------------------------

